EXHIBIT 10.3

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

1847 NEESE INC.

 

10% SHORT TERM PROMISSORY NOTE

 



US $1,025,000

March 3, 2017



 

FOR VALUE RECEIVED, 1847 Neese Inc., a Delaware corporation, and Neese, Inc., an
Iowa corporation, (jointly and severally the “Company”), promise to pay to Alan
Neese and Katherine Neese (collectively, the “Holder”), the principal sum of One
Million Twenty-Five Thousand Dollars ($1,025,000) (the “Principal”) in lawful
money of the United States of America, with interest payable on the outstanding
Principal amount at the simple rate of ten percent (10%) per annum. The unpaid
Principal and all accrued but unpaid interest on such unpaid Principal shall be
paid in full to the Holder on the first anniversary of the date of this Note
(the “Maturity Date”).

 

Capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in that certain Stock Purchase Agreement, dated March 3, 2017
(the “Purchase Agreement”), among the Holder, Neese, Inc. and the Company,
pursuant to which the Company is acquiring the Shares from the Holder.

 

The following is a statement of the rights of the Holder of this Note and the
terms and conditions to which this Note is subject, and to which the Holder, by
acceptance of this Note, agrees:

 

1. Principal Repayment. The unpaid Principal along with all accrued, but unpaid
interest on the unpaid Principal, shall be paid in one lump sum on the Maturity
Date; provided, however that the unpaid Principal, and all accrued, but unpaid,
interest thereon shall be prepaid if at any time, and from time to time until
the Maturity Date, the Company’s cash on hand exceeds $250,000 and, then, the
prepayment shall be equal to the amount of cash in excess of $200,000 until the
unpaid Principal and accrued, but unpaid, interest thereon is fully prepaid.

 

2. Interest. Interest (the “Interest”) shall accrue on the unpaid Principal from
the date hereof until the unpaid Principal is repaid in full at the rate of ten
percent (10%) per annum. Interest shall be payable monthly in arrears on or
before the tenth (10th) day of each succeeding month with the first interest
payment covering the period from the date of issuance of this Note until March
31, 2017. All computations of the Interest rate hereunder shall be made based on
a 360-day year of twelve 30-day months. In the event that any Interest rate
provided for herein shall be determined to be unlawful, such Interest rate shall
be computed at the highest rate permitted by applicable law. Any payment by the
Company of any Interest amount in excess of that permitted by law shall be
considered a mistake, with the excess being applied to the unpaid Principal of
this Note without prepayment premium or penalty.

 



  1

   



 

3. Events of Default. In the event that any of the following (each, an “Event of
Default”) shall occur:

 

(a) Non-Payment. The Company shall default in the payment of the unpaid
Principal of, or accrued Interest on the unpaid Principal of, this Note as and
when the same shall become due and payable, whether by acceleration or
otherwise; or

 

(b) Default in Covenants. The Company shall default in any material manner in
the observance or performance of any covenants or agreements set forth in the
Purchase Agreement, this Note, or any other agreement entered into in connection
with the transactions contemplated by the Purchase Agreement (collectively, the
“Transaction Documents”); or

 

(c) Breach of Representations and Warranties. The Company materially breaches
any representation or warranty contained in the Transaction Documents; or

 

(d) Bankruptcy. The Company shall: (i) admit in writing its inability to pay its
debts as they become due; (ii) apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any of its property, or make a general assignment for the benefit of
creditors; (iii) in the absence of such application, consent or acquiesce in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or for any part of its property; or (iv)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for
relief;

 

then, and so long as such Event of Default is continuing for a period of two (2)
business days in the case of non-payment under Section 3(a), or for a period of
thirty (30) calendar days in the case of events under Sections 3(b) and 3(c)
(and the event which would constitute such Event of Default, if curable, has not
been cured), by written notice to the Company from the Holders of a majority in
interest of the principal amount of the Notes then outstanding (or from any
collateral agent acting on behalf of such Holders), all obligations of the
Company under this Note shall be immediately due and payable without
presentment, demand, protest or any other action nor obligation of the Holder of
any kind, all of which are hereby expressly waived, and Holder may exercise any
other remedies the Holder may have at law or in equity. If an Event of Default
specified in Section 3(d) above occurs, the principal of, and accrued interest
on, all the Notes, less any prepaid amounts under Section 1, shall
automatically, and without any declaration or other action on the part of any
Holder, become immediately due and payable.

 



  2

   



 

4. Holder Not Deemed a Stockholder. No Holder, as such, of this Note shall be
entitled to vote or receive dividends or be deemed the holder of shares of the
Company for any purpose, nor shall anything contained in this Note be construed
to confer upon the Holder hereof, as such, any of the rights at law of a
stockholder of the Company.

 

5. Mutilated, Destroyed, Lost or Stolen Notes. If this Note shall become
mutilated or defaced, or be destroyed, lost or stolen, the Company shall execute
and deliver a new note of like principal amount in exchange and substitution for
the mutilated or defaced Note, or in lieu of and in substitution for the
destroyed, lost or stolen Note certificate. In the case of a mutilated or
defaced Note certificate, the Holder shall surrender such Note certificate to
the Company. In the case of any destroyed, lost or stolen Note certificate, the
Holder shall furnish to the Company: (i) evidence to its satisfaction of the
destruction, loss or theft of such Note certificate and (ii) such security or
indemnity (which shall not include the posting of any bond) as may be reasonably
required by the Company to hold the Company harmless.

 

6. Waiver of Demand, Presentment, etc. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder. The Company agrees that, in the event of an Event of
Default, to reimburse the Holder for all reasonable costs and expenses
(including reasonable legal fees of one counsel) incurred in connection with the
enforcement and collection of this Note.

 

7. Payment. All payments with respect to this Note shall be made in lawful money
of the United States of America, at the address of the Holder as of the date
hereof or as designated in writing by the Holder from time to time. The receipt
by the Holder of immediately available funds shall constitute a payment of
principal and interest hereunder and shall satisfy and discharge the liability
for principal and interest on this Note to the extent of the sum represented by
such payment. Payment shall be credited first to the accrued interest then due
and payable and the remainder applied to principal.

 

8. Assignment. The rights and obligations of the Company and the Holder of this
Note shall be binding upon, and inure to the benefit of, the successors and
permitted assigns of the parties hereto. To complete an assignment or transfer
this Note, the Holder shall deliver a completed and executed Form of Assignment
attached hereto as Exhibit A and surrender and deliver this Note, duly endorsed,
to the Company’s office or such other address which the Company shall designate,
upon receipt of which a new Note, in substantially the form of this Note (any
such new Note, a “New Note”), evidencing the portion of this Note so transferred
shall be issued to the transferee and a New Note evidencing the remaining
portion of this Note not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Note by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Note that the Holder has in respect of this
Note. Interest and principal are payable only to the registered Holder of this
Note set forth on the books and records of the Company.

 



  3

   



 

9. Waiver and Amendment. Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the Holders of a majority in principal amount of the Notes then
outstanding.

 

10. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
given in accordance with the provisions of the Purchase Agreement.

 

11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced solely and exclusively in accordance with the laws of the state of
Iowa without regard to any statutory or common-law provision pertaining to
conflicts of laws. The Parties agree that state and federal courts of competent
jurisdiction in the State of Iowa shall have concurrent jurisdiction for
purposes of entering temporary, preliminary and permanent injunctive relief with
regard to any action arising out of any breach or alleged breach of the Note.
The Parties agree to submit to the personal jurisdiction of such courts and any
other applicable court within the state of Iowa. The Parties waive any claim
that that any of the foregoing courts is an inconvenient forum.

 

12. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.

 

13. Headings. Section headings in this Note are for convenience only, and shall
not be used in the construction of this Note.

 

14. Fees and Costs. The Company, in case of suit on this Note, agrees to pay to
Holder the reasonable attorney's fees and the costs of collection.

 

[Signature Page Follows]

 



  4

   



 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first above written.

 



  1847 Neese Inc.         By /s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts     Title: Chief Executive Officer  



 



  Neese, Inc.         By: /s/ Alan Neese

 

Name:

Alan Neese     Title: President  






  5

   



 

Exhibit A

 

FORM of assignment

TO: 1847 Neese Inc. and Neese, Inc.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________ (name), __________________________ (address), US$____________ of
10% Short Term Promissory Notes (“Notes”) of 1847 Neese Inc. and Neese, Inc.
(jointly and severally the “Company”), including any and all accrued and unpaid
interest owing thereon, registered in the name of the undersigned on the records
of the Company represented by the within certificate, and irrevocably appoints
________________ the attorney of the undersigned to transfer the said securities
on the books or register with full power of substitution.

 

DATED this ________ day of, __________________, 20 ____.

 



 

 

(Signature of Registered Note Holder)

 

 

 

 

 

(Print name of Registered Note Holder)

 



 

Instructions:

 



1. Signature of Holder must be the signature of the person appearing on the face
of the Note.

 

 

2. If the transfer of Note is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
fiduciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Company.



 

 



6



 